ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, for claim 1 COOPER et al. (US 20150148989 A1) discloses a passive entry/passive start system (FIG.1-6) comprising:
a plurality of antennas 640; and
a printed circuit board (i.e. FIG.3 – printed circuit boards are common in controller systems).
COOPER and the remaining prior art fails to show:
wherein 
each of the plurality of antennas is circularly polarized and includes a plurality of conductive elements, the plurality of conductive elements of each of the plurality of antennas are configured to be directional to transmit and receive radio frequency signals along a same linear path between a portable network device and a vehicle, electrically coupled to the printed circuit board, and
configured to receive a plurality of radio frequency signals, the printed circuit board is configured to, for each of the plurality of antennas, combine the plurality of radio frequency signals to generate an output signal and select one of the output signals of the plurality of antennas; and
a processor configured to execute instructions stored in a nontransitory computer-readable medium to, based on at least one of the output signals, (i) determine at least one parameter of the plurality of radio frequency signals, and (ii) control operation of the vehicle based on the at least one parameter.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683